This case has been twice before reversed and will be found reported in 41 Texas Civ. App. 271[41 Tex. Civ. App. 271], and 48 Texas Civ. App. 633[48 Tex. Civ. App. 633]. The case is substantially the same as it was on the last appeal and must be again reversed because under the evidence appellant as administrator was entitled to recover a greater sum than was awarded to him by the verdict of the jury. There is nothing in the evidence to warrant the verdict in appellees' favor as to fifty dollars of the sum alleged to have been paid by appellees to Felix Bouvet, which the jury evidently allowed. Furthermore, the court ought to have instructed the jury, as requested by appellant, that appellees had no right or authority to make distribution amongst the heirs of John Bouvet, deceased, after administration upon his estate was begun. This charge was refused, it appears, because given in the main charge, but an examination of the main charge discloses that this limitation was made to apply only to the payment of debts against the estate, and not to a distribution among the heirs. We do not think the appellees were chargeable with the money checked out of bank by William Bouvet prior to the death of his father, John Bouvet.
For the errors indicated, the judgment is reversed and the cause remanded for another trial.
Reversed and remanded. *Page 103